714 N.W.2d 349 (2006)
475 Mich. 877
Michael Francis SPITZLEY, Personal Representative of the Estate of David A. Spitzley, Plaintiff-Appellee,
v.
Thomas P. SPITZLEY and Kimberly S. Spitzley, Defendants-Appellants.
Docket No. 130585. COA No. 255345.
Supreme Court of Michigan.
June 2, 2006.
On order of the Court, the application for leave to appeal the December 1, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument: (1) whether any of the Michigan authority defendants asserted below supported their position that they were entitled to the disputed 40-acre parcel of farmland; (2) whether the non-Michigan authority on which defendants relied in their counter-complaint presented a good-faith argument for the extension, modification, or reversal of existing law, MCR 2.114(D); (3) whether the circuit court correctly ruled that "Defendants have not presented ... any documentary evidence that supports their position"; and (4) whether sanctions were properly awarded against defendants pursuant to MCR 2.114(E). The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.